Mr. JUSTICE CRAVEN, dissenting: The applicable standard for reasonable doubt on review has been noted by the Illinois Supreme Court as follows: “It is our function on review to carefully examine the evidence in a criminal case, giving due consideration to the fact that the court and jury saw and heard the witnesses. If, after such consideration, we are of the opinion that the evidence is not sufficient to establish defendant’s guilt beyond a reasonable doubt, it is our duty to reverse the judgment of conviction.” (Emphasis added.) People v. Jefferson (1962), 24 Ill. 2d 398, 402, 182 N.E.2d 1, 2. The State’s case and the majority opinion rely heavily upon Alexander’s testimony. Alexander’s credibility is certainly suspect since there was evidence introduced that he bore animosity toward the defendant. Furthermore, his testimony placing the defendant at a Pawnee tavern at approximately 12 to 12:30 a.m. on the morning of the burglary was refuted by numerous witnesses for the defendant who testified that the defendant was at a wedding party in Springfield until approximately 2:30 to 3 a.m. In addition, the people Alexander stated to be in the tavern at the time he claimed to be talking with the defendant either testified that they were not in the tavern at that time or that they were there and did not see Alexander. The testimony of the Pawnee police officer concerning the investigation of the reported breakin of «defendant’s car at 2:30 to 3 a.m. on the night of the burglary further refutes Alexander’s testimony that the defendant was with him at that time transporting the stolen property. In view of these glaring inconsistencies, the animosity toward the defendant and the fact that Alexander had pleaded guilty and was awaiting sentencing at the time of the defendant’s trial, he can hardly be classified as a credible witness. His testimony was certainly not sufficient to prove defendant guilty beyond a reasonable doubt. The majority notes that Alexander’s testimony received some corroboration from the fact that the defendant discarded the television set. However this fact does not constitute an inference of guilt since defendant’s disposal of the T.V., after he learned of the burglary, is certainly explainable on the grounds that his actions were those of an innocent man acting in panic. (People v. Garrett (1975), 62 Ill. 2d 151, 339 N.E.2d 753.) Admittedly, the defendant might be prosecuted on other grounds. However, that fact should not affect the defendant’s prosecution in the instant case on an accountability theory. In view of all the inconsistencies in Alexander’s testimony, the evidence of his animosity toward the defendant, and the circumstantial nature of the corroborating evidence, there was insufficient credible evidence to remove all reasonable doubt of defendant’s guilt and to create an abiding conviction that he was guilty. (People v. Sheppard (1949), 402 Ill. 347, 83 N.E.2d 587.) Therefore, in the absence of credible evidence to establish defendant’s guilt beyond a reasonable doubt, it is this court’s duty to reverse the defendant’s conviction. Jefferson. Accordingly, I would reverse the decision of the trial court.